    Case 1:19-cv-02973-SCJ Document 124-1 Filed 02/20/20 Page 1 of 23




            IN THE UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF GEORGIA
                      ATLANTA DIVISION

SISTERSONG WOMEN OF COLOR )
REPRODUCTIVE JUSTICE      )
COLLECTIVE et al.,        )
                          )
     Plaintiffs,          ) Civil Action No.: 1:19-cv-02973-SCJ
                          )
vs.                       )
                          )
BRIAN KEMP et al.,        )
                          )
                          )
     Defendants.          )
                          )




      PLAINTIFFS’ MEMORANDUM OF LAW IN SUPPORT OF
      PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT AND
                   PERMANENT INJUNCTION
      Case 1:19-cv-02973-SCJ Document 124-1 Filed 02/20/20 Page 2 of 23




                                 INTRODUCTION

      H.B. 481 flies in the face of nearly a half century of Supreme Court

precedent, beginning with Roe v. Wade, 410 U.S. 133 (1973). As this Court has

already recognized in entering a preliminary injunction, it is bound by that

precedent to hold that the State may not ban abortion before the point of fetal

viability. Order (“PI Order”) at 11, 39, ECF No. 97. With H.B. 481, the State “does

exactly that.” Id. at 32. Discovery is now closed. It is undisputed that H.B. 481 is a

pre-viability abortion ban; as such, it is unconstitutional as a matter of law and

should be enjoined permanently.

      The Constitution protects the right to abortion because it involves one of

“the most intimate and personal choices a person may make in a lifetime.” Planned

Parenthood of Se. Pa. v. Casey, 505 U.S. 833, 851 (1992). The Supreme Court has

long recognized and repeatedly affirmed that the right to abortion—and to “retain

the ultimate control over her destiny and her body,” id. at 869—is essential to a

person’s dignity, equality, and ability to shape a meaningful life. See id. at 851.

These freedoms lie at the core of Due Process. Id.

      Georgia should be seeking to vindicate the rights of its citizens and

supporting their access to the reproductive care they seek, whether that care is to

terminate a pregnancy or to ensure a healthy pregnancy and safe birth. Instead,


                                           2
      Case 1:19-cv-02973-SCJ Document 124-1 Filed 02/20/20 Page 3 of 23




H.B. 481 actively seeks to limit the reproductive lives of Georgians by erecting an

insurmountable barrier to abortion care and adding to the many structural,

institutional, and cultural barriers that already inhibit access to pregnancy care in

the state.1 For these reasons, H.B. 481 is not just an unconstitutional ban, but an

affront to the health and dignity of Georgians.

      Additionally, as this Court found in entering the preliminary injunction, the

application of H.B. 481’s redefinition of the term “natural person” throughout the

Official Code of Georgia (“the Code”) to include an embryo/fetus “at any stage of

development” in utero is unconstitutionally vague: it both “lacks ‘sufficient

definiteness [so] that ordinary people can understand what conduct is prohibited’”

and “leaves [Plaintiffs] open to arbitrary or discriminatory enforcement.” PI Order

at 39–40 (quoting Kolender v. Lawson, 461 U.S. 352, 357 (1983)). Finally, because

the unconstitutional provisions of H.B. 481 are central to the statute as a whole,

H.B. 481 should be enjoined in its entirety. PI Order at 44–45.




1
  The language in H.B. 481 explicitly speaks of women, but people of all gender
identities, including transgender men and gender-diverse individuals, may also
become pregnant and seek abortion services and other care while pregnant, and
would thus also suffer irreparable harm under H.B. 481.

                                           3
      Case 1:19-cv-02973-SCJ Document 124-1 Filed 02/20/20 Page 4 of 23




                                  BACKGROUND

I. ABORTION CARE AND MATERNAL HEALTH

      Approximately one in four women in this country will have an abortion by

age forty-five. Pls.’ Statement of Undisputed Material Facts (hereinafter “Facts”),

attached hereto as Ex. A, ¶ 18. Women have varying motivations for seeking

abortions. Id. ¶ 17. A majority of them (61%) already have at least one child, while

most (66%) also plan to have a child or additional children in the future. Id. ¶ 19.

      There were approximately 34,000 abortions in Georgia in 2018, the last year

for which numbers are available. Id. ¶ 20. Approximately 87% of them took place

at or after 6.0 weeks from the first day of a patient’s last menstrual period (“lmp”), 2

id. ¶ 22—the point at which Section 4 of H.B. 481 would ban abortion.

      In a typically developing embryo, cells that eventually form the basis for

development of the heart later in pregnancy produce cardiac activity that is

generally detectable via vaginal ultrasound starting at approximately 6.0 weeks




2
  Clinicians measure pregnancy from the first day of a patient’s last menstrual
period (“lmp”). Facts ¶ 21. They also generally date pregnancy (i.e., indicate how
far along the pregnancy has advanced) with the weeks before the decimal point and
the days after: for example, “6.2 weeks lmp” means six weeks and two days after
the patient’s lmp. Id. A full-term pregnancy is approximately forty weeks lmp. Id.

                                           4
      Case 1:19-cv-02973-SCJ Document 124-1 Filed 02/20/20 Page 5 of 23




lmp.3 Id. ¶ 25. Viability—the point at which a healthy, singleton fetus has a

reasonable likelihood of sustained survival outside the uterus, with or without

artificial aid, Casey, 505 U.S. at 870—does not occur until months after cardiac

activity is detectable. Facts ¶ 27.

      Fertilization typically occurs two weeks after the start of a patient’s last

menstrual period. Id. ¶ 23. For patients with fairly regular, four-week menstrual

cycles, six weeks lmp is a mere two weeks after they will have missed their period.

Id. Some patients have irregular cycles, or regular cycles of different lengths, id.,

which means they may not realize they have missed a period before six weeks lmp.

Thus, it is unsurprising that the great majority of abortions—approximately 87% of

abortions in Georgia—take place at or after six weeks lmp. See id. ¶ 22.

      In some cases of miscarriage before viability, cardiac activity persists while

the patient passes embryonic/fetal tissue, or when cervical dilation makes

pregnancy loss inevitable. Id. ¶ 29. In those cases, some physicians determine that

it is medically appropriate to offer the patient treatment to empty her uterus. Id.

Additionally, other forms of medical care aside from abortion and miscarriage

management can harm or end a pregnancy. Id. ¶ 28.


3
  While Plaintiffs’ maintain that cardiac activity is generally detectable at 6.0
weeks lmp, and may be detectable a few days earlier, State Defendants’ position is
that it is detectable by approximately 6–7 weeks lmp. Id. ¶ 26.

                                           5
      Case 1:19-cv-02973-SCJ Document 124-1 Filed 02/20/20 Page 6 of 23




II. STATUTORY FRAMEWORK AND OPERATION OF H.B. 481

      H.B. 481 criminalizes the vast majority of abortion care and would prevent

medical providers from offering other medically-appropriate treatment to pregnant

patients who need it. In addition to banning pre-viability abortions outright,

H.B. 481 also amends hundreds of provisions of the Code in a manner that

threatens all medical care that could harm an embryo/fetus.

      Section 4 of H.B. 481 bans abortion once there is “a detectable human

heartbeat,” defined as “embryonic or fetal cardiac activity.” H.B. 481 §§

4(a)(2), (b). H.B. 481 itself makes clear that Section 4 will ban abortion this early

in pregnancy. See id. § 8 (“As early as six weeks gestation, an unborn child may

have a detectable human heartbeat.” (emphasis added)).4

      Section 4’s affirmative defenses allow an accused “woman [who] sought an

abortion” to prove that “she reasonably believed than an abortion was the only way

to prevent a medical emergency,” and allow an accused physician, nurse, physician

assistant or pharmacist to prove that she “provide[d] care for a pregnant woman



4
  Section 4 has three extremely narrow exceptions. It allows abortion after cardiac
activity is detectable only when: (1) abortion is necessary to prevent death or
“substantial and irreversible impairment of a major bodily function”; (2) the
pregnancy is a result of rape or incest that has been reported to the police; or (3)
there is a “profound and irremediable congenital or chromosomal anomaly that is
incompatible with sustaining life after birth.” H.B. 481 §§ 4(a), (b).

                                          6
      Case 1:19-cv-02973-SCJ Document 124-1 Filed 02/20/20 Page 7 of 23




which result[ed] in the accidental or unintentional injury or death of an”

embryo/fetus. id. § 4(h). Thus, under Section 4, medical professionals providing

care to a pregnant patient that harms an embryo/fetus could be charged for that

conduct, even if the resulting harm to the embryo/fetus was accidental or incidental

to other treatment. Those who are prosecuted as a result of offering such care

would be forced to raise and prove as an affirmative defense that the impact on the

pregnancy was accidental.

      The consequences of violating Section 4 include imprisonment of one to ten

years, O.C.G.A. § 16-12-140(b), licensing penalties up to and including license

revocation, H.B. 481 § 10(B); O.C.G.A. §§ 43-34-8(a)(7), (8), and civil actions by

patients, H.B. 481 § 4(g).

      Section 3 of H.B. 481, which amends Title I of the Code, sets forth

definitions of “Persons and their Rights” that apply throughout the civil and

criminal Codes. It redefines “natural person” to include “an unborn child,” defined

as an embryo/fetus “at any stage of development” in utero (“Personhood

Definition”). H.B. 481 §§ 3(b), (e)(2). Section 3’s Personhood Definition amends

hundreds of Code provisions that contain the terms “person” and “human being.”

This amendment of the Code threatens an array of medical care for pregnant

patients that can harm an embryo/fetus. See Facts ¶ 28. In addition to abortion and


                                          7
       Case 1:19-cv-02973-SCJ Document 124-1 Filed 02/20/20 Page 8 of 23




miscarriage care, cancer treatment, amniocentesis, and hormone therapy all may

affect a patient’s pregnancy and are implicated by Section 3’s amendment of the

Code. PI Order at 23; see also Facts ¶ 28. Thus, medical providers face the threat

of criminal prosecution for the provision of a wide variety of health care.

III.   PROCEDURAL HISTORY

       Plaintiffs are SisterSong Women of Color Reproductive Justice Collective

(“SisterSong”), seven reproductive health care clinics, and three individual

physicians. Facts ¶¶ 2–4. SisterSong’s members include Georgians who can

become pregnant and need the freedom to make their own health care decisions,

and it is SisterSong’s mission to address the barriers that limit the reproductive

lives of people of color and indigenous people. Id. ¶ 2. Plaintiff clinics provide

comprehensive outpatient reproductive health care services, including abortion

services, to thousands of patients in Georgia each year. Id. ¶ 3. Plaintiff physicians

are board-certified obstetrician and gynecologists who provide their patients with

labor and delivery care and hospital-based comprehensive obstetric and

gynecological care, including abortion care. Id. ¶ 4.

       After filing this case on June 28, 2019, Plaintiffs moved for a preliminary

injunction on July 23, 2019, ahead of H.B. 481’s scheduled January 1, 2020

effective date. Pls.’ Mot. for a Prelim. Inj., ECF No. 24. The Court held a hearing


                                          8
      Case 1:19-cv-02973-SCJ Document 124-1 Filed 02/20/20 Page 9 of 23




on that motion on September 23, 2019, and granted it in its entirety on October 1,

2019, finding Plaintiffs likely to succeed on their substantive due process and

vagueness claims. PI Order at 36. In its order, this Court recognized that it “is

bound by and must follow” Supreme Court precedent that “has repeatedly and

unequivocally held that a State may not ban abortion prior to viability.” Id. at 36,

32. This Court correctly found that Section 4 would ban abortion “months before

the point of viability,” id. at 32, and so is in “direct conflict with current Supreme

Court precedent,” id. at 36. This Court also found that the Personhood Definition

results in “unanswered questions” that “leave Plaintiffs unclear as to whether and

when clinicians could face criminal prosecution for providing comprehensive

gynecological care” and “leaves [Plaintiffs] open to arbitrary or discriminatory

enforcement.” Id. at 39 (internal quotations omitted). As a result of these findings,

this Court held that the Personhood Definition is likely unconstitutionally vague.

Id. Finally, this Court found that H.B. 481 was nonseverable because the

provisions were “mutually dependent” on one another and preliminarily enjoined

the statute in its entirety. Id. at 44–45.

       On December 4, 2019, this Court granted Plaintiffs’ motion to preclude

discovery on the state’s interest in banning abortion prior to viability, Pls.’ Mot. to

Limit Disc. & for Expedited Consideration, ECF No. 104, recognizing that “the


                                             9
     Case 1:19-cv-02973-SCJ Document 124-1 Filed 02/20/20 Page 10 of 23




Supreme Court has repeatedly and unequivocally held that under no circumstances

whatsoever may a state prohibit or ban abortions prior to viability, no matter what

interests the state asserts to support it.” Order at 2–3, ECF No. 115. The parties

entered into a series of stipulations and agreed to forego expert reports and

discovery. Stipulations Regarding Preclusion of Expert Testimony & Stipulations

of Fact, attached to Ex. A (Facts) as Ex. 1.

                            STANDARD OF REVIEW

      Summary judgment is appropriate where, as here, “the movant shows that

there is no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a). Substantive law will identify

which facts are material. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986). A dispute of fact will preclude summary judgment only if the dispute

“might affect the outcome of the suit under the governing law.” Id. “The mere

existence of some alleged factual dispute between the parties will not defeat an

otherwise properly supported motion for summary judgment; the requirement is

that there be no genuine issue of material fact.” Id. at 247–48; see also Walker v.

Darby, 911 F.2d 1573, 1576–77 (11th Cir. 1990). “An issue is not genuine if it is

created by evidence that is ‘merely colorable’ or is ‘not significantly probative.’”

White v. City of Atlanta, Civ. Action No. 1:08-cv-3584-cc, 2011 WL 13176144, at


                                          10
      Case 1:19-cv-02973-SCJ Document 124-1 Filed 02/20/20 Page 11 of 23




*1 (N.D. Ga. Mar. 28, 2011) (quoting Anderson, 477 U.S. at 249–50). Here,

Defendants can point to no genuine dispute of material fact, and Plaintiffs are

entitled to judgment as a matter of law. Tipton v. Bergrohr GMBH-Siegen, 965

F.2d 994, 998–99 (11th Cir. 1992) (quoting Celotex Corp. v. Catrett, 477 U.S. 317,

322 (1986)).

                                    ARGUMENT

I. H.B. 481 VIOLATES GEORGIANS’ RIGHT TO PRIVACY AS A
   MATTER OF LAW.

      A single undisputed (and indisputable) fact resolves Plaintiffs’ privacy

claim: H.B. 481 bans abortion at a pre-viability point in pregnancy. Facts ¶ 27. By

doing so, H.B. 481 is in “direct conflict with Supreme Court precedent.” PI Order

at 36. Thus, the statute is unconstitutional as a matter of law.

      For nearly five decades, the U.S. Supreme Court has repeatedly and

unequivocally held that a state may not ban abortion at any point prior to viability.

See, e.g., Casey, 505 U.S. at 789; Roe, 410 U.S. at 153–54, 164–65; see also Whole

Woman’s Health v. Hellerstedt, 136 S. Ct. 2292, 2299 (2016); Stenberg v. Carhart,

530 U.S. 914, 921 (2000). Since Roe, the Supreme Court has repeatedly affirmed

that a “woman’s right to terminate her pregnancy before viability is the most

central principle of Roe v. Wade. It is a rule of law and a component of liberty we

cannot renounce.” Casey, 505 U.S. at 871; see also Whole Woman’s Health, 136 S.

                                          11
        Case 1:19-cv-02973-SCJ Document 124-1 Filed 02/20/20 Page 12 of 23




Ct. at 2299. Therefore, a ban on abortion at any point before viability is per se

unconstitutional because “a State may not prohibit any woman from making the

ultimate decision to terminate her pregnancy before viability.” Casey 505 U.S. at

879.5

    Accordingly, lower courts have uniformly rejected attempts to ban abortion

prior to viability. See, e.g., Jackson Women’s Health Org. v. Dobbs, 945 F.3d 265,

276–77 (5th Cir. 2019) (striking down fifteen-week ban); MKB Mgmt. Corp v.

Stenehjem, 795 F.3d 768, 772–73 (8th Cir. 2015) (striking down six-week ban

based on detectable cardiac activity), cert. denied, 136 S. Ct. 981 (2016); Edwards

v. Beck, 786 F.3d 1113, 1117–19 (8th Cir. 2015) (striking down twelve-week ban),

cert. denied, 136 S. Ct. 895 (2016); Isaacson v. Horne, 716 F.3d 1213, 1217, 1231

(9th Cir. 2013) (striking down twenty-week ban) cert. denied, 134 S. Ct. 905



5
  As the Ninth Circuit held when evaluating an abortion ban, the undue burden
test—which considers whether a regulation operates as a “substantial obstacle to a
woman’s choice to undergo an abortion,” Casey, 505 U.S. at 895—“has no place
where, as here, the state is forbidding certain women from choosing pre-viability
abortions rather than specifying the conditions under which such abortions are to
be allowed.” Isaacson v. Horne, 716 F.3d 1213, 1225 (9th Cir. 2013); see also,
e.g., Jackson Women’s Health Org. v. Dobbs, 945 F.3d 265, 274 (5th Cir. 2019);
Edwards v. Beck, 786 F.3d 1113, 1117 (8th Cir. 2015). In any case, H.B. 481
would also certainly fall if analyzed under the undue burden test because it has the
purpose and effect of placing not merely a substantial obstacle, but an absolute
obstacle, in the path of Georgians seeking pre-viability abortions. See Casey, 505
U.S. at 877; PI Order at 31–32.

                                         12
     Case 1:19-cv-02973-SCJ Document 124-1 Filed 02/20/20 Page 13 of 23




(2014); Jane L. v. Bangerter, 102 F.3d 1112, 1117–18 (10th Cir. 1996) (striking

down twenty-two-week ban), cert. denied, 520 U.S. 1274 (1997); Sojourner T. v.

Edwards, 974 F.2d 27, 29, 31 (5th Cir. 1992) (striking down total ban), cert.

denied 507 U.S. 972 (1993); Guam Soc’y of Obstetricians & Gynecologists v. Ada,

962 F.2d 1366, 1368–69, 1371–72 (9th Cir. 1992) (same), cert. denied, 506 U.S.

1011 (1992); Robinson v. Marshall, No. 2:19-cv-365-MHT, 2019 WL 5556198, at

*3 (M.D. Ala. Oct. 29, 2019) (preliminarily enjoining total ban); Preterm-

Cleveland v. Yost, 394 F. Supp. 3d 796, 800–804 (S.D. Ohio 2019) (preliminarily

enjoining six-week ban based on detectable cardiac activity); Jackson Women’s

Health Org. v. Dobbs, 379 F. Supp. 3d 549, 552–53 (S.D. Miss. 2019) (same),

appeal docketed, No. 19-60455 (5th Cir. June 24, 2019); Bryant v. Woodall, 363 F.

Supp. 3d 611, 630–32 (M.D.N.C. 2019) (striking down twenty-week ban), appeal

docketed, No. 19-1685 (4th Cir. June 26, 2019); EMW Women’s Surgical Ctr.,

P.S.C. v. Beshear, No. 3:19-cv-178-DJH, 2019 WL 1233575, at *2 (W.D. Ky.

Mar. 15, 2019) (TRO against six-week ban based on detectable cardiac activity).6



6
 Section 4’s narrow exceptions cannot save H.B. 481. “Regardless of whether
exceptions are made for particular circumstances, a State may not prohibit any
woman from making the ultimate decision to terminate her pregnancy before
viability.” Casey, 505 U.S. at 879 (emphasis added); see also, e.g., W. Ala.
Women’s Ctr. v. Miller, 299 F. Supp. 3d 1244, 1283 (M.D. Ala. 2017) (“[A]
medical exception cannot save an otherwise unconstitutional [abortion] ban.”).

                                        13
     Case 1:19-cv-02973-SCJ Document 124-1 Filed 02/20/20 Page 14 of 23




      Because H.B. 481 undisputedly bans pre-viability abortion, there are no

material facts for Defendants to genuinely dispute. Section 4 bans pre-viability

abortion by its own terms. Section 3 attempts an end-run around Roe by declaring

an embryo/fetus a “person” under the Fourteenth Amendment—a notion that Roe

explicitly rejected, 410 U.S. at 158—thereby criminalizing abortion. See PI Order

at 38–39 (Defendants argue that Section 3 would not ban abortion before cardiac

activity but remain silent as to whether it would ban abortion after cardiac

activity). As this Court has already recognized, neither of these provisions can

survive constitutional scrutiny. Id. at 35–36.

      H.B. 481 is plainly unconstitutional under decades of binding precedent, and

Plaintiffs are thus entitled to judgment as a matter of law.

II. H.B. 481 IS UNCONSTITUTIONALLY VAGUE AS A MATTER OF
    LAW.

       HB 481 is unlawful for the additional reason that it is unconstitutionally

vague. That H.B. 481’s Personhood Definition lacks clarity is apparent on the face

of the statute. Thus, there is no genuine dispute of material fact with regard to

Plaintiffs’ vagueness claim, and this Court needs no other facts to rule that H.B.

481 is unconstitutional as a matter of law.

      To overcome vagueness, the “requirement of clarity in regulation is

essential,” and calls on courts to consider “two connected but discrete due process

                                          14
     Case 1:19-cv-02973-SCJ Document 124-1 Filed 02/20/20 Page 15 of 23




concerns.” FCC v. Fox Television Stations, Inc., 567 U.S. 239, 253 (2012). First,

the law must provide “fair notice” by giving “[a] person of ordinary intelligence a

reasonable opportunity to know what is prohibited, so that he may act

accordingly.” Grayned v. City of Rockford, 408 U.S. 104, 108, 112 (1972); see also

Papachristou v. City of Jacksonville, 405 U.S. 156, 162 (1972). Second, the law

must provide “explicit standards for those who apply them” to avoid “arbitrary and

discriminatory enforcement.” Grayned, 408 U.S. at 108; see also Kolender, 461

U.S. at 358 (1983); Papachristou, 405 U.S. at 170 (same). H.B. 481 fails to meet

both standards.

      Section 3 of H.B. 481 redefines “natural person” to include “any human

being including an unborn child,” and defines “unborn child” as “a member of the

species Homo sapiens at any stage of development” in utero. H.B. 481 §§ 3(b),

(e)(2). Because this Personhood Definition applies throughout the Code, see id. § 3

(amending definitions of “Persons and Rights” in O.C.G.A. § 1-2-1, which apply

throughout the Code), the hundreds of civil and criminal code provisions that

include the term “person” or “human being” must be read to include in-utero

embryos/fetuses at any stage of development. Given this broad reach, it is

unsurprising that the Personhood Definition renders numerous criminal and civil

provisions of the Code unclear. See, e.g., O.C.G.A. § 16-5-60 (reckless conduct); §


                                         15
     Case 1:19-cv-02973-SCJ Document 124-1 Filed 02/20/20 Page 16 of 23




16-5-70 (cruelty to children); § 16-5-21 (aggravated assault); § 16-12-171 (sale or

distribution to, or possession by, minors of cigarettes and tobacco related objects);

§ 19-7-5 (mandatory reporting of child abuse by, inter alia, physicians, carrying

criminal penalties). It remains undisputed here that Plaintiff clinics and physicians

provide, and that patients such as Plaintiff SisterSongs’ members seek, medical

care that can harm or end a pregnancy. Facts ¶¶ 2–4; see also PI Order 22–23 &

n.7. That care thus falls within the purview of care the new Personhood Definition

threatens.

      To elaborate on just one example, a person commits “Reckless Conduct” in

Georgia when he “causes bodily harm to or endangers the bodily safety of another

person by consciously disregarding a substantial and unjustifiable risk that his act

or omission will cause harm or endanger the safety of the other person.” O.C.G.A.

§ 16-5-60 (emphasis added). Under such provisions, as amended by the

Personhood Definition, it is unclear whether and when clinicians could face

criminal prosecution for providing care to a pregnant patient that could harm an

embryo/fetus, regardless of whether the patient needs the treatment to maintain her

health. Comprehensive gynecological care, including family planning, abortion,

miscarriage management, hormone therapy, and cancer screening and treatment all

could harm an embryo/fetus. PI Order at 39; see also Facts ¶ 28.


                                         16
      Case 1:19-cv-02973-SCJ Document 124-1 Filed 02/20/20 Page 17 of 23




      This uncertainty about what actions give rise to criminal and civil liability

under numerous sections of the Code violates both of the principles that underlie

the vagueness doctrine. First, as described above, neither patients nor providers

have “fair notice of conduct that is forbidden or required” when seeking or

providing medical care under H.B. 481. Fox, 567 U.S. at 253; see also Bankshot

Billiards, Inc. v. City of Ocala, 634 F.3d 1340, 1349 (11th Cir. 2011) (“[N]o man

shall be held criminally responsible for conduct which he could not reasonably

understand to be proscribed.”). Second, by failing to provide “explicit standards”

for law enforcement and prosecutors, H.B. 481 leaves patients and providers open

to “arbitrary or discriminatory” enforcement. Grayned, 408 U.S. at 358; Kolender,

461 U.S. at 538 (where a statute “permit[s] ‘a standardless sweep [that] allows

policemen, prosecutors, and juries to pursue their personal predilections,’” it is

unconstitutionally vague (quoting Smith v. Goguen, 415 U.S. 566, 575 (1974))).

Because the Personhood Definition renders applicable Code provisions

unconstitutionally vague, Plaintiffs are entitled to judgment as a matter of law.

III. PLAINTIFFS SATISFY THE REMAINING FACTORS FOR
     PERMANENT INJUNCTIVE RELIEF AS A MATTER OF LAW.

      “[T]o obtain a permanent injunction a party must show: (1) that he has

prevailed in establishing the violation of the right asserted in his complaint; (2)

there is no adequate remedy at law for the violation of this right; and (3)

                                          17
      Case 1:19-cv-02973-SCJ Document 124-1 Filed 02/20/20 Page 18 of 23




irreparable harm will result if this court does not order injunctive relief.” Alabama

v. U.S. Army Corps of Eng’rs, 424 F.3d 1117, 1128 (11th Cir. 2005). “Irreparable

harm is the equitable cornerstone of an injunction.” Sturgis Motorcycle Rally, Inc.

v. Mortimer, 2:14-cv-00175-wco, 2014 WL 12479644, at *4 (N.D. Ga. Dec. 23,

2014) (citing Beason Theatres, Inc. v. Westover, 359 U.S. 500, 506–07 (1959)

(“The basis of injunctive relief in the federal courts has always been irreparable

harm and inadequacy of legal remedies.”)). Having established supra that H.B. 481

violates Plaintiffs’ and their patients’ and members’ constitutional rights, Plaintiffs

handily meet the remaining permanent injunction factors.

      As this Court has already recognized, “[b]y banning pre-viability abortions,

H.B. 481 violates the constitutional right to privacy, which, in turn, inflicts per se

irreparable harm on Plaintiffs.” PI Order at 40 (citing Ne. Fla. Chapter of Ass’n of

Gen. Contractors of Am. v. City of Jacksonville, 896 F.2d 1283, 1285 (11th Cir.

1990)). “[T]he right of privacy must be carefully guarded for once an infringement

has occurred it cannot be undone by monetary relief.” Deerfield Med. Ctr. v. City

of Deerfield Beach, 661 F.2d 328, 338 (5th Cir. Unit B 1981). More specifically,

the “harm to particular women’s constitutional rights to access a pre-viability

abortion” is “a harm that cannot be undone once denied.” Miller, 299 F. Supp. 3d

at 1288 (permanently enjoining two abortion restrictions). Additionally, being


                                          18
     Case 1:19-cv-02973-SCJ Document 124-1 Filed 02/20/20 Page 19 of 23




subject to vague laws is itself a constitutional violation, see supra, that would

impose irreparable harm on Plaintiffs and their patients and members. Cf. Am. Civil

Liberties Union of Ga. v. Miller, 977 F. Supp. 1228, 1235 (N.D. Ga. 1997). Indeed,

the constitutional violations that would result from the enforcement of H.B. 481

mandate a finding of irreparable injury.

      Additionally, a long line of abortion jurisprudence recognizes the irreparable

physical, emotional, and psychological harms that H.B. 481 would impose by

forcing Plaintiffs’ patients and members to remain pregnant against their will and

by threatening access to medical treatment for pregnant patients. As the Supreme

Court held in Roe, “The detriment that the State would impose upon the pregnant

woman by denying this choice altogether is apparent. Specific and direct harm

medically diagnosable even in early pregnancy may be involved.” 410 U.S. at 153;

see also, e.g., Whole Woman’s Health, 136 S. Ct. at 2315 (“Nationwide, childbirth

is 14 times more likely than abortion to result in death . . . .”); Planned Parenthood

of Wis., Inc. v. Van Hollen, 963 F. Supp. 2d 858, 868 (W.D. Wis. 2013) (abortion

restrictions cause irreparable harm by increasing health risks); Planned Parenthood

Se., Inc. v. Bentley, 951 F. Supp. 2d 1280, 1289 (M.D. Ala. 2013) (forcing patients

to remain pregnant puts them at “increased risk of death and . . . complications.”).

A patient who carries to term and gives birth “is subject to anxieties, to physical


                                           19
     Case 1:19-cv-02973-SCJ Document 124-1 Filed 02/20/20 Page 20 of 23




constraints, to pain that only she must bear.” Casey, 505 U.S. at 852. These harms

will disproportionately affect people of color and people who have low incomes.

See, e.g., EMW Women’s Surgical Ctr., P.S.C. v. Glisson, No. 3:17-CV-00189-

GNS, 2018 WL 6444391, at *8 n.11 (W.D. Ky. Sept. 28, 2018) (noting that

abortion patients are disproportionately likely to be women of color and women

who have low incomes); Planned Parenthood of Greater Tex. Surgical Health

Servs. v. Abbott, 769 F.3d 330, 347 (5th Cir. 2014) (burdens on abortion access are

“higher for younger women, women of color, and low-income women”); Margaret

S. v. Edwards, 488 F. Supp. 181, 194 n.35 (E.D. La. 1980) (“Unintended

pregnancies most often affect those with the least resources,” particularly “young,

poor, and minority women” who already face worse health outcomes as compared

to general population).

      There is no adequate remedy at law for these violations. “Invasions of

privacy, because of their intangible nature, could not be compensated for by

monetary damages; in other words, plaintiffs could not be made whole.” Ne. Fla.

Chapter of Ass’n of Gen. Contractors, 896 F.2d at 1285. Accordingly, Plaintiffs

are entitled to a permanent injunction of H.B. 481.

      Finally, this Court has already found H.B. 481 is inseverable. PI Order at

42–45. Because the remaining provisions of H.B. 481 are “mutually dependent


                                         20
     Case 1:19-cv-02973-SCJ Document 124-1 Filed 02/20/20 Page 21 of 23




upon” the clearly unconstitutional provisions, and because independent

enforcement of these remaining provisions would “give the statute an effect

altogether different from that sought by it when considered as a whole,” this Court

should permanently enjoin H.B. 481 in its entirety. See City Council of Augusta v.

Mangelly, 254 S.E.2d 315, 320 (Ga. 1979); PI Order at 42–45.

                                 CONCLUSION

      For the foregoing reasons, H.B. 481 is unconstitutional as a matter of law,

and this Court should grant Plaintiffs’ Motion.




                                         21
     Case 1:19-cv-02973-SCJ Document 124-1 Filed 02/20/20 Page 22 of 23




Respectfully submitted this 20th day of February, 2020.


Susan Talcott Camp*                      Sean Young
Elizabeth Watson*                        Attorney Bar Number: 790399
AMERICAN CIVIL LIBERTIES UNION           Attorney for Plaintiffs
FOUNDATION, INC.                         AMERICAN CIVIL LIBERTIES UNION
125 Broad Street, 18th Floor             FOUNDATION OF GEORGIA, INC.
New York, NY 10004                       P.O. Box 77208
(212) 549-2633                           Atlanta, GA 30357
tcamp@aclu.org                           Telephone: (678) 981-5295
ewatson@aclu.org                         Email: syoung@acluga.org

Attorneys for Plaintiffs SisterSong,
ACWC, AWMC, carafem, Summit, and         Julie Rikelman*
Drs. Cwiak, Haddad and Lathrop           Emily Nestler*
                                         Kirby Tyrrell*
Carrie Y. Flaxman*                       CENTER FOR REPRODUCTIVE RIGHTS
PLANNED PARENTHOOD FEDERATION            199 Water Street, 22nd Floor
OF AMERICA                               New York, NY 10038
1110 Vermont Avenue, NW                  (917) 637-3670 (phone)
Suite 300                                (917) 637-3666 (fax)
Washington, DC 20005                     jrikelman@reprorights.org
(202) 973-4800                           enestler@reprorights.org
carrie.flaxman@ppfa.org                  ktyrrell@reprorights.org

Susan Lambiase*                          Attorneys for Plaintiffs Feminist and
PLANNED PARENTHOOD FEDERATION            CWHO
OF AMERICA
123 William St., Floor 9
New York, NY 10038
(212) 541-7800 (phone)
(212) 247-6811 (fax)
susan.lambiase@ppfa.org                   * Admitted pro hac vice

 Attorneys for PPSE


                                       22
     Case 1:19-cv-02973-SCJ Document 124-1 Filed 02/20/20 Page 23 of 23




                      CERTIFICATE OF COMPLIANCE

Pursuant to N.D. Ga. Local Civil Rule 7.1(D), I hereby certify that the foregoing has
been prepared in compliance with N.D. Ga. Local Civil Rule 5.1(C) in Times New
Roman 14-point typeface.

Sean Young
Attorney Bar Number: 790399
Attorney for Plaintiffs
American Civil Liberties Union Foundation of Georgia, Inc.
P.O. Box 77208
Atlanta, GA 30357
Telephone: (678) 981-5295
Email: syoung@acluga.org




                         CERTIFICATE OF SERVICE

I hereby certify that on the aforementioned date, I electronically filed the foregoing
with the Clerk of Court using the CM/ECF system, which constitutes service on ECF
registered users. N.D. Ga. Civil Local Rule 5.1(A)(3). Defendants’ attorneys who
later enter a notice of appearance will be served a copy of the foregoing by mail.
Fed. R. Civ. P. 5(b)(2)(C).

Sean Young
Attorney Bar Number: 790399
Attorney for Plaintiffs
American Civil Liberties Union Foundation of Georgia, Inc.
P.O. Box 77208
Atlanta, GA 30357
Telephone: (678) 981-5295
Email: syoung@acluga.org




                                         23
